UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



            United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                  November 4, 2005

                                         Before

                           Hon. MICHAEL S. KANNE, Circuit Judge

                           Hon. ILANA DIAMOND ROVNER, Circuit Judge

                           Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 04-2868

UNITED STATES OF AMERICA,                         Appeal from the United States District
              Plaintiff-Appellee,                 Court for the Northern District
                                                  of Indiana, Hammond Division.
      v.
                                                  No. 02 CR 93
DIRK D. JONES,
            Defendant-Appellant.                  Rudy Lozano,
                                                  Judge.



                                       ORDER

       When we reviewed the sentence imposed on Dirk Jones for being a felon in
possession of a firearm, we ordered a limited remand so that the district court could
determine whether it would have given the same sentence now that United States v.
Booker, 125 S. Ct. 738 (2005), has relegated the United States Sentencing Guidelines
to advisory status. See United States v. Paladino, 401 F.3d 471 (7th Cir. 2005). The
district court judge replied, indicating that he would impose the same sentence today
knowing that the Guidelines are not mandatory. On September 8, 2005, we invited the
parties to file, within seven days, any arguments concerning the appropriate
disposition of the appeal in light of the district court’s decision. Only appellee United
States filed a brief. We now affirm the sentence imposed by the district court because
we find the sentence reasonable.
No. 04-2868                                                                     Page 2



       Jones received the minimum sentence within the applicable guidelines range
of 51-63 months imprisonment. We have held that a sentence within the properly
calculated Guidelines range is presumptively reasonable. See United States v.
Mykytiuk, 415 F.3d 606, 607 (7th Cir. 2005). An appellant can rebut the presumption
by demonstrating that his sentence is unreasonable when measured against the factors
set forth in 18 U.S.C. § 3553(a). Id. at 607.
      Here, Jones has made no argument as to why his sentence might be
unreasonable, i.e., why the district court should have made a downward departure
from the applicable guidelines range. The district court found that Jones’s purchase
of a weapon for future illegal sale was a serious crime, that he has an extensive
criminal history as well as a history of substance abuse, and that shorter stays in
prison have thus far failed to rehabilitate him. In light of the presumption of
reasonableness that attaches to the district court’s sentence, Jones’s failure to rebut
the presumption, and the mercy shown by the district court in issuing the minimum
sentence under the guidelines despite Jones’s checkered past, we see no reason why
the sentence should be deemed “unreasonable.”
      Accordingly, we AFFIRM the judgment of the district court.